Citation Nr: 0426561	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for testicular pain.

3.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia, left foot.

4.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia, right foot.

5.  Entitlement to an initial rating in excess of 10 percent 
for neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's substantive appeal in March 1999, he 
requested a travel board hearing.  In response to 
correspondence from the RO in April 1999, the veteran elected 
to have a local hearing at the regional office.  Records 
indicate that this hearing was held in August 1999 but there 
is no transcript of the hearing in the claims folder.  There 
is also no specific withdrawal of the veteran's request for a 
travel board hearing.  

In written argument dated in September 2004, the veteran's 
representative requested that this case be remanded for the 
purpose of scheduling the veteran for another hearing.  Based 
on the prior correspondence, it is not clear whether the 
veteran would desire a travel board or local hearing at the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran to 
schedule the veteran for a travel board 
hearing (or hearing at the RO, if 
requested by the veteran).

After completion of the above, the case should be returned to 
the Board.

If a RO hearing is held, the RO should review the expanded 
record and determine whether the veteran's claims can be 
granted.  The RO should furnish the veteran with an 
appropriate supplemental statement of the case and afford him 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




